NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1577-12T2

STATE OF NEW JERSEY,

     Plaintiff-Respondent,             APPROVED FOR PUBLICATION

                                              May 13, 2014
v.
                                          APPELLATE DIVISION
CHAD BIVINS,

     Defendant-Appellant.
______________________________

         Argued January 8, 2014

         Before Judges Sapp-Peterson and Lihotz.

         Telephonically reargued      March   27,   2014     -
         Decided May 13, 2014

         Before   Judges     Sapp-Peterson,    Lihotz    and
         Maven.

         On appeal from the Superior Court of New
         Jersey,   Law   Division,  Camden County,
         Indictment No. 11-06-1396.

         Lauren S. Michaels, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph   E.   Krakora,   Public  Defender,
         attorney; Ms. Michaels, of counsel and on
         the briefs).

         Jane C. Schuster, Deputy Attorney        General,
         argued the cause for respondent         (John J.
         Hoffman, Acting Attorney General,       attorney;
         Ms. Schuster, of counsel and on the     brief).

     The opinion of the court was delivered by

SAPP-PETERSON, P.J.A.D.
    In     this    appeal,    we     consider    whether   the    scope    of    the

permissible      area   and   persons    to     be   searched,    pursuant      to   a

search warrant, extends to the location where defendant Chad

Bivins and his co-defendant Sayid Jordan were found, seated in a

Pontiac, parked five or six houses away from the premises where

a search warrant was being executed.                  The motion judge denied

the motion to suppress the evidence seized following the search

of the two men, finding that Bivins's and Jordan's removal from

the vehicle and the contemporaneous search of the two men were

actions within the scope of the warrant being executed.                      Based

upon our review of the record in light of Bailey v. United

States, __ U.S. __, 133 S. Ct. 1031, 185 L. Ed. 2d 19 (2013), a

decision rendered after the trial court denied the motion, we

now reverse.

                                         I.

    We derive the facts from the suppression motion at which

defendant and Trooper Matthew Moore testified.                   Our standard of

review requires that we accord deference to the motion judge's

credibility assessments.           State v. Rockford, 213 N.J. 424, 440

(2013) ("An appellate court reviewing a motion to suppress must

uphold     the    factual     findings       underlying    the    trial   court's

decision so long as those findings are supported by sufficient

credible    evidence     in    the    record."       (citations    and    internal




                                         2                                A-1577-12T2
quotation marks omitted)).             Although defendant also testified,

we consider the legal issues implicated in this appeal based

upon the testimony of Trooper Moore, whose testimony the trial

court credited in upholding the search.

    On March 29, 2011, police executed a "no-knock" warrant at

a residence located on Park Boulevard in Camden.                              The search

warrant identified the residence as a "two (2) story single

family dwelling located on the south side of Park Boulevard,

between Haddon Avenue and Princess Street," and described that

"[t]here are multiple concrete steps that lead to the front

door."      The    search    warrant       commanded       police       executing      the

warrant    to     enter   the    premises       and   to    search       for    property

specified in the warrant and "all persons present reasonably

believed to be connected to said property and investigation."

Neither    defendant,     co-defendant         Jordan,     nor    the    grey    Pontiac

from which they were removed, were identified, in the affidavit

submitted    in    support      of   the   search     warrant       application,         as

persons     or    property      suspected       of    being      connected       to    the

residence or investigation.

    Trooper Moore was assigned as part of scene security, which

he described as ensuring that no one entered or left the "crime

scene" during the execution of the search warrant.                            Before the

officers    executing     the    search        warrant     entered      the    premises,




                                           3                                     A-1577-12T2
Trooper Moore positioned his vehicle about six or seven blocks

away, near Camden High School.       He explained that once execution

of the search warrant was underway, he was asked to "come down

to the corner of Park and Princess and make sure nobody entered

the sidewalk approaching the house or left the area."               He stated

the plan called for the officers to enter the premises from its

rear.   When he received the call that the search warrant was

being executed, he proceeded towards his assigned location and

testified:    "[A]s we were approaching, we got notification that

somebody[1] was leaving the residence and they were approaching, I

believe it was a Pontiac, and at that time somebody called out

the description of the Pontiac[.]"

     When    Trooper   Moore   received   the   alert,   he   had    not   yet

arrived at his assigned post, but as he pulled up, he noticed

the "description of the vehicle they were talking about was

sitting at the corner of Park and Princess[,] which is where

[he] was assigned to go."       He "observed the grey Pontiac sitting

there" and "believe[d] two individuals were in the car."                     He

testified that "we got them out, we checked them, and then I

took them over to the case agent and turned them over to them."

In response to a question from the motion judge whether he found


1
  The record is not clear if there was one or more than one
person observed leaving the residence.



                                    4                                A-1577-12T2
anything on the two men, he stated that he believed "there was

some   crack     on    both      individuals     .   .     .    approximately        thirty

[bags]" on each man.             He described the location of the vehicle,

in relation to the residence being searched, as five or six

houses   away,    on       the   same   side    of   the       street.          Finally,   in

response to the court's question whether he observed the two men

"run into the vehicle," the trooper said:                        "No[,] I didn't.          By

the time I came in contact with them they were already where

they were[.]"

       The court denied the motion, finding that the search was

within the "rubric" of the search warrant.                         The present appeal

followed.         Defendant          raises      a       single         point     for      our

consideration:

            TROOPER MOORE DID NOT HAVE PROBABLE CAUSE TO
            PULL MR. BIVINS AND MR. JORDAN FROM THE CAR
            AND SEARCH THEM BASED ONLY ON INFORMATION
            THAT "TWO GUYS" HAD LEFT A HOUSE WHICH
            POLICE WERE SEARCHING PURSUANT TO A WARRANT,
            AND THAT THE GUYS WERE "APPROACHING" A GREY
            PONTIAC.    ACCORDINGLY, THE FRUITS OF THE
            SEARCH MUST BE SUPPRESSED.

                                          II.

       When evaluating the constitutionality of police conduct in

executing a search warrant, "[i]t is well settled that officers

searching a person's home, car or belongings under authority of

a search warrant are authorized to use only those investigatory

methods,    and       to    search      only    those          places     [or     persons],



                                           5                                        A-1577-12T2
appropriate in light of the scope of the warrant."                              State v.

Reldan,     100    N.J.    187,     195    (1985)     (citing      Harris      v.    United

States, 331 U.S. 145, 152, 67 S. Ct. 1098, 1102, 91 L. Ed. 1399,

1407 (1947)).        "An analysis of the reasonableness of the methods

used in a search, as well as the areas searched, should focus

upon whether the search in its totality was consistent with the

object of the search."            Ibid.

      That analysis begins first with an examination of the terms

of    the   search       warrant,    which       must     be     strictly      respected.

Rockford, supra,          213 N.J. at 441.                Thereafter, the analysis

focuses upon police conduct in accomplishing the object of the

search.     State v. Rodriguez, 399 N.J. Super. 192, 200 (App. Div.

2008).      Thus, in State v. Carlino, 373 N.J. Super. 377 (App.

Div. 2004), certif. denied, 182 N.J. 430 (2005), we found the

warrant     was     strictly      respected         and    the    officers'         conduct

objectively reasonable.            Id. at 396.          There, a warrant issued to

search a suspected drug dealer's residence and Lexus authorized

the   officers      to    search     "any     and    all       persons   arriving         at,

departing from and located therein reasonably believed to be

associated        with    the   investigation."             Id.    at    382    (internal

quotation marks omitted).                 Plainclothes officers searching the

garage and Lexus noticed an individual approach the residence

and, without knocking or ringing the bell, open the door and




                                             6                                      A-1577-12T2
walk into the residence.         Id. at 383.          One of the officers

followed the individual into the house, and the individual asked

the whereabouts of the suspected drug dealer.             Ibid.    When the

individual realized, however, that he was speaking to a police

officer, he became visibly nervous and started clutching even

harder a fanny bag he was holding in his hand.                    Ibid.       In

finding the seizure of the fanny bag justified, we did so based

upon a number of factors, including that the individual appeared

at the house after midnight, walked directly into the                     house

without   knocking,   and    became   nervous    and   started    to    firmly

clutch the bag he was holding once he realized he was speaking

to a police officer, whose police badge was visible.                    Id. at

394-95.

    More      importantly,      we        concluded    the   "[d]efendant

mischaracterize[d] the scope and meaning of the search warrant."

Id. at 392.   We noted:

           The search warrant did not authorize a
           search of "all persons present."      Rather,
           the warrant provided for the police to
           determine on-the-spot whether or not a
           person's presence at the time and given the
           circumstances    establishes   a  reasonable
           belief that the individual is involved in
           criminal activity.    The search warrant was
           issued for a home allegedly used for the
           continued distribution of cocaine and other
           narcotics.    Defendant's presence was more
           than just a mere coincidence.       Defendant
           appeared at the home at midnight when a
           merely social visit would be unlikely.



                                      7                                A-1577-12T2
           Defendant arrived at the residence and
           walked directly inside. Under these facts,
           the police had probable cause to search
           defendant upon entering the home after
           midnight.

           [Id. at 392-93.]

      Our reasoning in Carlino was consistent with the United

States Supreme Court's decision in Michigan v. Summers, 452 U.S.

692, 711, 101 S. Ct. 2587, 2598, 69 L. Ed. 2d 340, 355 (1981),

where the Court held that a "warrant to search for contraband

founded on probable cause implicitly carries with it the limited

authority to detain the occupants of the premises while a proper

search   is   conducted."            Thus,    unless    the    search   warrant

authorizes the search of particular persons, the issuance of a

search   warrant    does     not   necessarily   authorize     the   search    of

persons found on or near the premises during the execution of

the   warrant;     rather,    police    may    detain   such    persons    while

evidence is sought.          Ibid.     In other words, beyond detaining

persons present during the execution of the search warrant, the

search of persons present during the search requires that police

establish more than their mere presence.                See, e.g., Ybarra v.

Illinois, 444 U.S. 85, 91, 100 S. Ct. 338, 342, 62 L. Ed. 2d,

238, 245 (1970) (stating "a person's mere propinquity to others

independently suspected of criminal activity does not, without




                                        8                               A-1577-12T2
more, give rise to probable cause to search that person").                                  This

point was most recently highlighted in Bailey.

       In Bailey, the Court clarified its decision in Summers by

holding that the limited authority to detain an occupant of a

premises    being    searched        is      spatially        constrained.             Bailey,

supra, ___ U.S. at ___, 133 S. Ct. at 1042, 185 L. Ed. 2d at 33.

The Court stated:            "Once an individual has left the immediate

vicinity of a premises to be searched, . . . detentions must be

justified by some other rationale."                      Id. at ___, 133 S. Ct. at

1043, 185 L. Ed. 2d at 34.

       There,     police       observed           the     petitioner          and      another

individual leaving a gated area above a basement apartment for

which    police   had       obtained     a   search       warrant       to    search     for    a

weapon previously observed by a confidential informant during a

drug purchase.      Id. at ___, 133 S. Ct. at 1036, 185 L. Ed. 2d at

27.     Both men matched the general description of the individual

from whom the informant alleged he had purchased drugs.                                   Ibid.

The two men entered a vehicle, and police followed the vehicle

for    approximately        one   mile       before      pulling       it    over.        Ibid.

During questioning, the petitioner initially told police he had

been coming from his apartment.                   Ibid.       When he was told police

were    executing       a    search       warrant        at     that        apartment,       the

petitioner      denied      living     there.           Ibid.      He       later   moved      to




                                              9                                        A-1577-12T2
suppress    the   statement    he    made      to    police    and   a   key   to    the

apartment police seized from him.              Ibid.

    The     District      Court     denied      the    motion,       concluding      the

petitioner's detention was justified under Summers.                      Id. at ___,

133 S. Ct. at 1037, 185 L. Ed. 2d at 28.                       The Second Circuit

affirmed    and   the    Supreme    Court      reversed.        Ibid.     The     Court

discussed the three law enforcement interests that justify the

detention   of    an    occupant    who   is    on    the     premises   during      the

execution of a search warrant:             officer safety, facilitating the

completion of the search, and preventing flight.                         Id. at ___,

133 S. Ct. at 1038, 185 L. Ed. 2d at 29.                      The Court concluded

none of those interests were impacted by petitioner's detention.

Id. at ___, 133 S. Ct. at 1042, 185 L. Ed. 2d at 34.

    In addressing the first interest, officer safety, the Court

noted

            "the execution of a warrant to search for
            narcotics is the kind of transaction that
            may give rise to sudden violence or frantic
            efforts to conceal or destroy evidence," and
            "[t]he risk of harm to both the police and
            the occupants is minimized if the officers
            routinely exercise unquestioned command of
            the situation."

            [Id. at ___, 133 S. Ct. at 1038, 185 L. Ed.
            2d at 29 (quoting Summers, supra, 452 U.S.
            at 702-03, 101 S. Ct. at 2594, 69 L. Ed. 2d
            at 349-50).]




                                          10                                   A-1577-12T2
       Turning to the second interest, the Court stated that "'the

orderly    completion   of   the   search     may    be   facilitated    if   the

occupants of the premises are present.'"             Id. at ___, 133 S. Ct.

at 1040, 185 L. Ed. 2d at 31 (quoting Summers, supra, 452 U.S.

at 703, 101 S. Ct. at 2595, 69 L. Ed. 2d at 350).                 Finally, as

to the third law enforcement interest, "preventing flight in the

event     that   incriminating     evidence     is    found[,]"    the     Court

explained this interest must be spatially constrained.                   Id. at

___, 133 S. Ct. at 1040, 185 L. Ed. 2d at 32 (quoting Summers,

supra, 452 U.S. at 702, 101 S. Ct. at 2594, 69 L. Ed. 2d at 349-

50).    The Court reasoned:

                 A spatial constraint defined by the
            immediate vicinity of the premises to be
            searched    is   therefore    required   for
            detentions incident to the execution of a
            search warrant. . . . Limiting the rule in
            Summers to the area in which an occupant
            poses a real threat to the safe and
            efficient execution of a search warrant
            ensures that the scope of the detention
            incident to a search is confined to its
            underlying justification.   Once an occupant
            is beyond the immediate vicinity of the
            premises to be searched, the search-related
            law enforcement interests are diminished and
            the intrusiveness of the detention is more
            severe.

                  . . . .

                 . . .    A suspect's particular actions
            in leaving the scene, including whether he
            appears to be armed or fleeing with the
            evidence sought, and any information the
            officers   acquire   from  those   who   are



                                     11                                 A-1577-12T2
               conducting the search, including information
               that   incriminating   evidence   has   been
               discovered, will bear, of course, on the
               lawfulness of a later stop or detention.
               For example, had the search team radioed
               Detectives Sneider and Gorbecki about the
               gun and drugs discovered in the Lake Drive
               apartment as the officers stopped Bailey and
               Middleton, this may have provided them with
               probable cause for an arrest.

               [Id. at ___, 133 S. Ct. at 1042, 185 L. Ed.
               2d at 33-34.]

       Applying the Court's reasoning in Bailey to the present

matter compels reversal.             Trooper Moore did not witness the two

men fleeing from the residence or entering the vehicle, in which

they    were    seated,     parked    five      or   six   houses     away    from   the

residence being searched.             As noted earlier, it was undisputed

the    affidavit        submitted    in   support       of   the     search     warrant

application       and    the    search    warrant     issued    did    not     identify

defendant, Jordan, or the grey Pontiac as persons or property to

be    searched.         Additionally,     the    information       conveyed     by   the

search team to Trooper Moore did not report that the search team

had found incriminating evidence related to defendant or that

the individual(s) leaving the residence were suspected of being

armed or possessing incriminating evidence.                    While defendant was

in closer proximity to the residence being searched than the

petitioner in Bailey, who was one mile away from the scene of

the    search,     he     was   spatially       still      "beyond    the     immediate




                                           12                                  A-1577-12T2
vicinity of the premises to be searched."                Bailey, supra, ___

U.S. at ___, 133 S. Ct. at 1041, 185 L. Ed. 2d at 32.

      Moreover,   at    the    point   when   defendant   and     Jordan   were

removed from the Pontiac and searched, there was no legitimate

law enforcement interest at stake to justify Trooper Moore's

actions.   Id. at ___, 133 S. Ct. at 1038, 185 L. Ed. 2d at 29.

Rather, dispatch had merely conveyed that "somebody was leaving

the   residence   and   they    were   approaching   .    .   .   a   Pontiac,"

described as grey.        Based upon this information, it was not

clear whether the person(s) seen approaching the grey Pontiac

actually entered it.          Further, positioned six or seven blocks

away at the time he received this information, and without other

identifying information, Trooper Moore could not confirm that

defendant and Jordan were the same person(s) observed leaving

the premises and approaching the grey Pontiac.

      The State urges that because defendant does not challenge

the validity of the search warrant, "[p]robable cause is thus no

longer in doubt[.]"       Since, however, we conclude the search of

defendant was "beyond the immediate vicinity of the premises

being searched," probable cause to search defendant cannot rest

upon the search warrant.        Id. at ___, 133 S. Ct. at 1043, 185 L.

Ed. 2d at 34.     Rather, justification for the search can only be

upheld by application of traditional standards by which such




                                       13                              A-1577-12T2
intrusions into a person's liberty are governed.                   Id. at ___,

133 S. Ct. at 1042, 185 L. Ed. 2d at 33.

     As our Court has often stated, probable cause to search an

individual "is not susceptible of precise definition."                State v.

Moore, 181 N.J. 40, 45 (2004).         Rather, it is "'a fluid concept

—   turning   on   the   assessment    of    probabilities    in    particular

factual contexts — not readily, or even usefully, reduced to a

neat set of legal rules.'"        State v. Basil, 202 N.J. 570, 585

(2010) (quoting Illinois v. Gates, 462 U.S. 213, 232, 103 S. Ct.

2317, 2329, 76 L. Ed. 2d 527, 544 (1983)).                   Probable cause

entails a "'practical, nontechnical conception' addressing 'the

factual and practical considerations of everyday life on which

reasonable and prudent men, not legal technicians, act.'"                 Ibid.

(quoting Gates, supra, 462 U.S. at 231, 103 S. Ct. at 2328, 76

L. Ed. 2d at 544).         Thus, courts must determine whether the

State has met its burden in establishing that the warrantless

search   of   an   individual   was        justified   by   considering      the

totality-of-the-circumstances test set forth in Gates, supra,

462 U.S. at 238, 103 S. Ct. at 2332, 76 L. Ed. 2d at 548.                    The

test is fact specific to each case and

          requires the court to make a practical,
          common sense determination whether, given
          all of the circumstances, there is a fair
          probability that contraband or evidence of a
          crime will be found in a particular place.
          The factors to be considered in applying



                                      14                               A-1577-12T2
           that test include a police officer's common
           and specialized experience, and evidence
           concerning the high-crime reputation of an
           area[.] Although several factors considered
           in isolation may not be enough, cumulatively
           these pieces of information may become
           sufficient to demonstrate probable cause.

           [Moore, supra, 181 N.J. at 46 (citations and
           internal quotation marks omitted).]

       During oral argument, the motion judge noted that absent

the search warrant, the search "may have been an invalid arrest

because [] defendants didn't do anything unlawful even assuming

they ran from the house."            Trooper Moore testified he had no

independent     involvement    in    the   investigation,      his    role   was

limited to securing the "crime scene," and he had not observed

defendant and Jordan leaving the premises or entering the car.

Further, he did not testify the two men appeared nervous or made

any furtive movements once he approached them seated in the

vehicle.    See State v. Jones, 287 N.J. Super. 478, 484 (App.

Div.    1996)   (upholding     the    search     of    a   canister    in    the

defendant's     car   where   the    defendant    made     furtive    gestures,

appeared nervous, exhibited bloodshot and dilated eyes, and was

unable to produce driving credentials).               Additionally, there is

no indication that either defendant or Jordan were aware the

premises were being searched.              Even assuming that defendant,

like the petitioner in Bailey, had just left the premises, this

was insufficient in this instance "to justify an expansion of



                                      15                               A-1577-12T2
the rule in Summers" to permit his seizure and the search that

followed.     Bailey, supra, ___ U.S. at ___, 133 S. Ct. at 1041,

185 L. Ed. 2d at 32.

       To   uphold    defendant's        seizure   and   the   subsequent    search

under these factual circumstances "would give officers too much

discretion.     The categorical authority to detain incident to the

execution of a search warrant must be limited to the immediate

vicinity of the premises to be searched."                 Ibid.    Parked five or

six houses away from the premises being searched, arguably may

have placed defendant within the line of sight of the premises

and justified his detention.               Id. at ___, 133 S. Ct. at 1042,

185 L. Ed. 2d at 33.               Trooper Moore, however, did more than

simply detain defendant.              He seized him and immediately searched

him.        Neither        defendant's      nor    Jordan's     conduct     or    the

information        Trooper       Moore     possessed     supported     defendant's

seizure and the search that followed.                Id. at ___, 133 S. Ct. at

1041,   185   L.     Ed.    2d   at   32   (noting   that     "[t]he   interest    in

preventing escape from police cannot extend this far without

undermining the usual rules for arrest based on probable cause

or a brief stop for questioning under standards derived from

Terry2").


2
  Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968).



                                           16                               A-1577-12T2
      Finally,      we   reject    the    State's   argument     that     Trooper

Moore's conduct was objectively reasonable under State v. Handy,

206 N.J. 39, 54 (2011), and State v. Green, 318 N.J. Super. 346

(App. Div. 1999).        The State urges there is ample support in the

record to apply the proposition that a reasonable, but mistaken

belief leading to an arrest does not render Trooper Moore's

actions constitutionally deficient to warrant suppression of the

evidence    seized.3        Neither      decision    supports     the     State's

position.

      In   Handy,    the   Court    acknowledged      that     "'room    must    be

allowed for some mistakes by police.'"               Handy, supra, 206 N.J.

at 54 (quoting Illinois v. Rodriguez, 497 U.S. 177, 186, 110 S.

Ct. 2793, 2800, 111 L. Ed. 2d 148, 159–60 (1990)).                      The Court

qualified this principle by stating that police must have acted

reasonably.      Ibid.     The Court found the police dispatcher, who

the   Court      agreed     the     Appellate       Division     appropriately

characterized as the "crucial link between the officer in the

field and police headquarters," acted unreasonably because she

was   aware   of     discrepancies       between    the      warrant    and     the


3
   Following the first oral argument, the State sought leave to
file a supplemental letter brief, which we denied.       At oral
argument, the State nonetheless advanced the "objectively
reasonable belief" position and we therefore, sua sponte, vacate
the order denying leave to file the supplemental brief and have
considered it.



                                         17                              A-1577-12T2
information provided by the officer but took no further steps.

Id. at 53.        The Court affirmed the Appellate Division judgment

reversing the trial court order denying the suppression motion.

Id. at 54.        Here, based upon the limited information Trooper

Moore received, it may have been reasonable to detain defendant,

but it was not objectively reasonable to seize him and conduct

the full search that followed.

    In Green, investigators from the Camden County Sheriff's

Department had an arrest warrant for a fugitive named Corey

Lovett.     Green, supra, 318 N.J. Super. at 349.           The defendant's

appearance    closely     matched   the    description     of    the   fugitive

described    in    the   warrant    and    just   before   the   arrest,     the

defendant was standing directly in front of the residence where

the fugitive reportedly resided.            Ibid.   When the investigators

identified themselves, the defendant fled into the home, where

he was pursued and arrested.         Ibid.    Once at the police station,

the investigators learned that defendant was not the fugitive.

Ibid.     The defendant moved to suppress drugs he discarded while

fleeing from the investigators.             Finding striking similarities

between the defendant's appearance and that of Lovett, as well

as considering the defendant's conduct when the investigators

identified themselves, the court found that the investigators




                                      18                               A-1577-12T2
acted reasonably and denied defendant's motion.               On appeal, we

agreed and affirmed.       Id. at 349-50.

       In contrast, Trooper Moore knew only that somebody or two

men had left the premises and they were walking towards a grey

Pontiac.      He was not told these persons had fled the premises

with evidence sought in the search warrant.               Bailey, supra, ___

U.S. at ___, 133 S. Ct. at 1042, 185 L. Ed. 2d at 33.                  Nor did

the    two   men   act   suspiciously    or   nervously   when   the   trooper

approached the grey Pontiac.        Carlino, supra, 373 N.J. Super. at

383.    Under these circumstances Trooper Moore's conduct was not

objectively reasonable justifying defendant's seizure and the

subsequent search.

       Reversed and remanded for further proceedings.              We do not

retain jurisdiction.




                                        19                             A-1577-12T2